FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-50368

               Plaintiff - Appellee,              D.C. No. 3:07-cr-01091-MLH

  v.

CLEMENTE MOISES PULIDO-                           MEMORANDUM *
JAUREGUI,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Marilyn L. Huff, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Clemente Moises Pulido-Jauregui appeals from the 57-month sentence

imposed following his guilty-plea conviction for being a deported alien found in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.

      Pulido-Jauregui contends, among other things, that the district court erred by

applying a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A) because

his prior conviction for assault on a federal officer, in violation of 18 U.S.C. § 111,

does not constitute a crime of violence. We are precluded from reaching the merits

of Pulido-Jauregui’s claims by the valid appeal waiver. See United States v.

Bibler, 495 F.3d 621, 623-24 (9th Cir. 2007); see also United States v. Jacobo

Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

      The government’s motion for judicial notice is denied as moot.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     08-50368